ALLREAD, J.
It is claimed that the husband has been made the agent of the wife in the mechanic’s lien statute for materials furnished and work done upon her property. Even if this statute is binding in the present case, we find that it does not go further than to hold the wife where she sits idly by and does not object to the improvements going upon her property. We do not think this statute goes so far as to make the matter of an objection upon her part at the time of furnishing the materials a necessary element of the repudiation of the agreement.
We therefore hold that the judgment of the Municipal Court in favor of the defendant was proper and that such judgment together with the judgment of the Court of Common Pleas, affirming that judgment, should be affirmed. Judgment affirmed.
HORNBECK and KUNKLE, JJ, concur.